UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2584



PATRICIA DEARING,

                                              Plaintiff - Appellant,

          versus


HARFORD COMMUNITY COLLEGE, and Members of the
Board of Trustees; LELAND C. SANBORN, Chair;
PATRICIA A. PERLUKE, Vice Chair; ALAN W.
BENTON, Doctor; CHARLES E. COPELAND, SR.,
Reverend; NICHOLAS L. GOUNARIS; RALPH H.
JORDAN; ANN B. RAMSAY; PAUL C. SANDS; LEHMAN
W. SPRY, Doctor; DIANE TROYER, Doctor, Vice
President; RICHARD J. PAPPAS, Doctor; GERTRUDE
B. HOPKINS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-2176-CCB)


Submitted:   January 26, 1999               Decided:   March 5, 1999


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Dearing, Appellant Pro Se. Janet Marie Truhe, JANOFSKY &
TRUHE, P.A., Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment to Appellees.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Dearing v.

Harford Community College, No. CA-96-2176-CCB (D. Md. Sept. 15,

1998).   Appellant’s motion to authorize the preparation of a tran-

script at government expense is denied.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2